Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2017

                                      No. 04-16-00740-CR

                                  Fernando CANO-GARCIA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2016CR000427 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER

         The Appellant’s Motion for Extension of Time to File Brief is Granted. The appellant’s
brief is due on April 3, 2017. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED
ABSENT EXTRAORDINARY CIRCUMSTANCES.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court